Citation Nr: 1634848	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  11-15 784	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral pes planus prior to July 22, 2010, in excess of 30 percent prior to February 23, 2015, and in excess of 50 percent thereafter.  

2.  Entitlement to a rating excess of 10 percent for right shin splint with residual knee pain.

3.  Entitlement to a rating in excess of 10 percent for left shin splint with residual knee pain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1990 to May 1996, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2014 and October 2014, the Board remanded the claims for additional development.  

A March 2015 rating decision increased the ratings assigned to bilateral pes plan to 30 percent disabling, effective July 22, 2010, and 50 percent disabling, effective February 23, 2015.


FINDING OF FACT

In April 2015, prior to the promulgation of a decision, the Board received notification from the Veteran that he wished to withdraw his substantive appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, has withdrawn his entire appeal via an April 2015 written statement and, hence, there are no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal involving the issue of entitlement to a compensable rating for bilateral pes planus prior to July 22, 2010, in excess of 30 percent prior to February 23, 2015, and in excess of 50 percent thereafter is dismissed.  

The appeal involving the issue of entitlement to a rating in excess of 10 percent for right shin splint with residual knee pain is dismissed. 

The appeal involving the issue of entitlement to a rating in excess of 10 percent for left shin splint with residual knee pain is dismissed. 



		
S. BUSH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


